Citation Nr: 0825748	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  A preponderance of the evidence of record is against a 
finding that the veteran was exposed to herbicides during his 
active service.

2.  Diabetes mellitus first manifested years after the 
veteran's service and is not related to his service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim because there is no evidence 
of pertinent disability in service or for several years 
following service.  Thus, while there is a current diagnosis 
of diabetes mellitus, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of diabetes mellitus in service and the 
first suggestion of pertinent disability many years after 
active duty, relating diabetes mellitus to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Presumptive Service Connection

The veteran has attributed his disability to herbicide 
exposure while serving in Korea's demilitarized zone.  

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See MR21- 1MR, Part VI, 
Chapter 2, Section B.

While the veteran served in Korea for more than 2 months 
during which herbicides were used, his unit was not listed as 
serving in an area where the herbicides were used.  He has 
maintained that he was an artillery surveyor for the 2nd 
Infantry Division near the DMZ, but does not provide 
specifics, including whether this was prior to August 1969.  
Service personnel records indicate that the veteran arrived 
in Korea in May 1969, and that he was assigned to "HHB 1st 
TAB AB 25th Arty" during that time.  The veteran's unit has 
not been confirmed by the Department of Defense as a unit 
affected by the use of Agent Orange along the DMZ in Korea.  
There is no suggestion in the personnel records that he was 
an artillery surveyor for the 2nd Infantry Division.  
Furthermore, the National Personnel Records Center indicated 
in correspondence dated November 2003 that there was no 
record of the veteran's having been exposed to herbicides 
during his active service.  Thus, exposure to herbicides 
during active service may not be presumed.  

The veteran's recollection of service in the DMZ for the 2nd 
Infantry Division is not supported by any documentary 
evidence and is not specific as to a time when herbicides 
were in use.  His time served in Korea when herbicides were 
not in use exceeded the time that they were in use.  A clear 
preponderance of the evidence is against a finding of 
herbicide exposure in service.  

Direct Service Connection

Although the evidence does not establish a presumptive link 
between the veteran's disability and his active service, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records are negative for 
complaints related to diabetes mellitus.  His separation 
examination also makes no mention of diabetes, and his 
urinalysis was normal.  Post-service evidence shows no 
treatment for diabetes mellitus until January 2000.  

There was no evidence of diabetes in service, and the 
veteran's diabetes did not manifest for approximately 30 
years post-discharge.  There is no medical evidence 
suggesting that there is a nexus between the veteran's 
disability and his service.  

The Board acknowledges the veteran's belief that his diabetes 
mellitus  is causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's diabetes mellitus is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


